Citation Nr: 0921435	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  06-15 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for cervical spine strain with degenerative disc disease.

2.  Entitlement to an initial rating in excess of 10 percent 
for thoracolumbar spine strain with degenerative changes.

3.  Entitlement to service connection for disability of the 
right shoulder, bicep and triceps, and chronic pain of the 
acromioclavicular joint.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 
1994.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in January 2004 
and February 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado.

In the January 2004 rating decision, the RO, in pertinent 
part, granted entitlement to service connection for cervical 
strain and degenerative disc disease of the cervical spine, 
and assigned an initial rating of 10 percent, effective March 
26, 2003.  The Veteran seeks a higher initial rating.  
Additionally, in the January 2004 rating decision, the RO 
denied entitlement to service connection for disability of 
the right shoulder, bicep, and tricep, and chronic pain of 
the acromioclavicular joint. 

In the February 2006 rating decision, the RO granted 
entitlement to service connection for thoracolumbar spine 
strain with degenerative changes, and assigned an initial 
rating of 10 percent, effective March 26, 2003.  The Veteran 
seeks a higher initial rating.

The Veteran provided testimony at a July 2007 Board 
videoconference hearing before the undersigned Veterans Law 
Judge.  This case was the subject of a Board remand dated in 
February 2008. 
     
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran underwent VA examinations in July 2008 for the 
purpose of adjudication of the claims on appeal.  The 
Veteran's representative has alleged that the examination 
reports were not sufficiently complete and has requested that 
the Board consider whether the case should be remanded for 
another orthopedic examination.  See April 2009 Appellant's 
Post-Remand Brief, page 5.

The Board agrees that the VA examination report is incomplete 
in some respects.  For example, there are no descriptions or 
measurements given for left and right lateral rotation of the 
thoracolumbar spine, and while flexion of the lumbar spine is 
described as excellent, no measurement is provided.  Thus, in 
application of the rating criteria set forth at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243, determination of the 
combined range of motion by the Board would require an 
unwarranted degree of speculation.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Disease and Injuries of the Spine, 
Note 2 (regarding calculation of combined ranges of motion of 
the thoracolumbar and cervical spine).

Additionally, the Board notes that while the July 2008 VA 
orthopedic examination makes reference to VA X-rays performed 
on the date of the examination, reports of the X-rays have 
not been associated with the claims files.  In this regard, 
the Board notes that reports of VA X-rays taken in September 
2003 showed loss of lordosis at C6, and exaggerated lordosis 
at C6-7, even though these findings were not discussed in the 
September 2003 VA examination report.  A change in spinal 
contour may be relevant to whether the Veteran is entitled to 
the next higher rating of 20 percent for his cervical spine 
disability.  See 38 C.F.R. § 4.71a, General Rating Formula 
for Disease and Injuries of the Spine (2008), criteria for a 
20 percent rating.

With respect to the Veteran's thoracolumbar spine, the VA 
examiner described some kyphosis and wedging of the thoracic 
spine, although the extent of the kyphosis and the number of 
vertebrae with and extent of wedging were not specified.  
Abnormal kyphosis may be a factor in whether the Veteran 
would be entitled to the next higher rating of 20 percent for 
disability of the thoracolumbar spine.  VA X-rays in 
September 2003 revealed scoliosis of the mid-thoracic spine, 
and wedge deformities as T8 and T9.  The extent and nature of 
the scoliosis and wedging may also be relevant to whether the 
Veteran is entitled to the next higher rating of 20 percent 
for disability of the thoracolumbar spine.  See 38 C.F.R. 
§ 4.71a General Rating Formula for Disease and Injuries of 
the Spine (2008), criteria for a 20 percent rating.  Further, 
under prior rating criteria that are applicable in this case, 
wedge deformities, to the extent they are residuals of 
compression fractures, may warrant an additional 10 percent 
rating for a demonstrable deformity of a vertebral body to be 
added to the evaluation of the Veteran's disability.  See 38 
C.F.R. 4.71a, Diagnostic Code 5285 (as in effect prior to 
September 26, 2003).  The Board notes that the RO/AMC has not 
considered prior Diagnostic Code 5285 in adjudication of the 
Veteran's claims.  

For these reasons, the July 2008 VA X-ray reports (including 
those of the right shoulder, cervical spine, and 
thoracolumbar spine), noted above, would be further useful, 
and more complete findings from VA examiners would also be 
useful in adjudication of the Veteran's claims.  See 38 
U.S.C.A. § 5103A(a)-(d).

In April 2009 the Board received, apparently from the RO or 
AMC, a computer disc submitted by the Veteran and marked as 
containing an MRI dated July 14, 2008.  The Board's computers 
cannot read the disc due to what the computers indicate are 
an inadequate bit depth, but even if the Board could, it 
would not have the medical expertise to interpret any MRI 
images contained therein.  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991) (the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions).  
Though the type of MRI is not labeled on the disc, it appears 
possible or even likely that it is the MRI of the shoulder 
discussed in the VA orthopedic examiner's July 17, 2008, 
addendum; however, the Board does not have the resources or 
expertise to be reasonably certain of this fact.  As such, 
the disc should be reviewed by VA medical personnel for 
information relevant to the Veteran's claims.  Additionally, 
if, as appears likely, the MRI was conducted in conjunction 
with private treatment, the corresponding records of private 
treatment would be useful in adjudication of the Veteran's 
claim.  See 38 U.S.C.A. § 5103A(a)-(d). 

The July 2008 VA orthopedic and neurological examination 
reports also make reference to a report of an EMG dated May 
28, 2008.  The actual report of the EMG is not associated 
with the claims files.  This EMG appears likely to have been 
conducted at VA because the VA examining physicians were able 
to access to it without access to the claims files, and 
because the EMG was conducted on the same day as a VA 
psychiatric examination.  Whether private or VA, the report 
was relied upon by VA examiners in making their 
determinations in this matter, and as such it would be useful 
in adjudication of the Veteran's claims.  See 38 U.S.C.A. 
5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

With respect to the Veteran's right shoulder and 
bicep/triceps disability, after reviewing a private MRI, the 
July 2008 VA orthopedic examiner opined that he did not feel 
that the findings represented on the MRI were service-
connected.  However, he provided no rationale for this 
medical opinion against the Veteran's claim for service 
connection for right shoulder disability.  Under recent case 
law, such an opinion with no rationale is of little or no 
probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 303 (2008) (review of a claims file by a VA examiner, 
without more, does not automatically render the examiner's 
opinion competent or persuasive).   A VA medical opinion that 
includes a medical rationale for the medical opinions 
provided with respect to the Veteran's right shoulder 
disability would be useful in adjudication of the Veteran's 
claim.  See 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify the 
name and address of all providers of 
medical treatment for his cervical spine, 
thoracolumbar spine, and right shoulder and 
bicep/triceps disabilities.  After any 
required authorizations for release of 
medical information are requested and 
obtained from the Veteran, an attempt 
should be made to obtain any records so 
identified that have not been previously 
obtained.

The records sought should include a report 
of a May 28, 2008, VA or private EMG 
conducted by Dr. Grelinger (as referred to 
at  page two of the Veteran's July 2008 
orthopedic examination and in the report 
of the Veteran's July 2008 neurological 
examination).

The records sought should also include 
reports of VA X-rays of the cervical 
spine, thoracolumbar spine, and right 
shoulder performed at the Veteran's July 
2008 VA examination.  

The records sought should further include 
any records of private treatment 
associated with a July 2008 unspecified 
MRI submitted by the Veteran in July 2008 
in association with the current appeal and 
received by the Board in April 2009, and 
any other records of private treatment 
relevant to the Veteran's appeal that have 
not been previously obtained and 
associated with the claims files.

2.  Once all available medical records have 
been received, make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded orthopedic and 
neurological examinations for the purpose of 
determining the current severity of his 
service-connected disabilities of the 
thoracolumbar spine and cervical spine, and 
whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that any current disability of 
the right shoulder, biceps, triceps, or 
acromioclavicular joint found began during 
service or is related to some incident of 
service.

The RO should send the claims files to the 
examiners for review, and the clinicians 
should indicate that the claims files were 
reviewed.

The examiners should review a report VA X-
rays in September 2003 that includes a 
diagnosis of scoliosis of the mid-thoracic 
spine, and wedge deformities as T8 and T9.

The examiners should further review reports 
of VA X-rays taken in September 2003 that 
include a diagnosis of loss of lordosis at 
C6, and exaggerated lordosis at C6-7.

With respect to the Veteran's thoracolumbar 
spine, the examiners should review the July 
2008 VA examination report that includes a 
finding on X-ray of some kyphosis and 
wedging of the thoracic spine.  Any actual 
reports of the July 2008 X-rays should also 
be reviewed.

A computer disc received by the Board in 
April 2009 and submitted by the Veteran in 
July 2008 likely includes a private MRI of 
the Veteran's shoulder and possibly other 
MRI images as well.  The examiners should 
review this disc and discuss the contents 
of the disc as it is relevant to the 
Veteran's claims.
 
The orthopedic examiner should perform full 
range of motion studies of the 
thoracolumbar and cervical spines, to 
include measurements in degrees of forward 
flexion, extension, left and right lateral 
flexion, and left and right lateral 
rotation.

The examiner should comment on the 
functional limitations of the service-
connected cervical spine and thoracolumbar 
spine disabilities caused by pain, flare-
ups of pain, weakness, fatigability, and 
incoordination.  To the extent feasible, 
any additional functional limitation should 
be expressed as limitation of motion in 
degrees.

The examiner should also note whether there 
is any muscle spasm or guarding upon 
physical examination, and whether any such 
muscle spasm or guarding, or other aspect 
of the Veteran's service-connected 
disabilities of the spine, have resulted in 
abnormal contour of the spine.

After review of any pertinent X-ray and MRI 
reports, the examiner should describe the 
nature and extent of any scoliosis, 
kyphosis, exaggerated or reversed lordosis, 
or other unusual contour of the cervical or 
thoracolumbar spine.  The examiner should 
provide an opinion as to whether any such 
unusual contour is in fact abnormal, is 
part and parcel of the Veteran's service-
connected disability of the cervical and/or 
thoracolumbar spine, or whether it is at 
least as likely as not (whether there is a 
50 percent or greater probability) that any 
such abnormal contour is caused or 
aggravated (a chronic worsening of the 
underlying condition as opposed to a 
temporary flare-up of symptoms) by his 
serviced-connected cervical spine or 
thoracolumbar spine disability.

Additionally, after review of any pertinent 
X-ray and MRI reports, the orthopedic 
examiner should comment on the nature, 
extent, and etiology of any wedging.  The 
examiner should indicate whether such 
wedging represents residuals of a 
compression fracture, and whether there is 
loss of over 1/2 of the height of any such 
vertebral body.  The examiner should 
provide an opinion as to whether any such 
wedging is a residual of a compression 
fracture, is part and parcel of the 
Veteran's service-connected disability of 
the cervical and/or thoracolumbar spine, or 
whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that any such wedging is 
caused or aggravated (a chronic worsening 
of the underlying condition as opposed to a 
temporary flare-up of symptoms) by his 
serviced-connected cervical spine or 
thoracolumbar spine disability.

The neurological examiner should note the 
nature and extent of any neurological 
manifestations of the Veteran's cervical 
and thoracolumbar spine disabilities.

With respect to the Veteran's right 
shoulder, bicep and triceps, and chronic 
pain of the acromioclavicular joint, the 
orthopedic examiner is advised that a May 
1989 service treatment record reflects 
that the Veteran complained of right 
trapezius pain, and an October 1989 
service treatment record noted tender 
right trapezius muscles with spasm; the 
assessment included right trapezius muscle 
strain and spasm.  On her October 1993 
service separation examination, the 
Veteran stated that the right trapezius 
muscle was still sore and had limited 
range of motion.  An October 2000 private 
X-ray report of the right shoulder notes 
minimal spurring of the acromioclavicular 
joint.  Private medical records dated in 
October 2003 (private impairment rating), 
May 2004 (including an MRI), and July 2004 
(including injections in the area of the 
AC joint) reflect treatment for right 
shoulder disability.  

For the Veteran's right shoulder, bicep and 
triceps, and chronic pain of the 
acromioclavicular joint, the examiner 
should describe the nature and extent of 
any present disability and opine whether it 
is at least as likely as not (whether there 
is a 50 percent or greater probability) 
that such disability began during service 
or is related to any incident of service.  

The examiners are requested to provide a 
complete rationale for their opinions, as a 
matter of medical probability, based on 
their clinical experience, medical 
expertise, and established medical 
principles.  

3.  Readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
appellant and her representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

The Veteran's claims for service connection 
for cervical spine and thoracolumbar spine 
disability, which were granted by the RO in 
January 2004 and February 2006, 
respectively, were received on March 26, 
2003.  As such, the rating period for 
consideration for the initial rating claim 
on appeal is March 26, 2003.  See 38 C.F.R. 
§ 3.400.  The Board notes that 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, was revised 
effective September 23, 2002 (see 67 Fed. 
Reg. 54,345 (August 22, 2002)).  The 
general diagnostic code criteria for rating 
disabilities of the spine were thereafter 
revised effective September 26, 2003 (see 
68 Fed. Reg. 51,454 (Aug. 27, 2003)).  With 
respect to the changes in the regulations, 
where the law or regulations change while a 
case is pending, the version most favorable 
to the claimant applies, absent 
congressional intent or direction from the 
VA Secretary to the contrary.  The Veteran 
is entitled to the application of the 
version of the regulation that is most 
favorable to him from the effective date of 
the new criteria, but only the former 
criteria are to be applied prior to the 
effective date of the new criteria.  See 
VAOPGCPREC 3-2000.

In addition to the continued consideration 
of the applicable laws and regulations by 
the RO/AMC as performed in accordance with 
the above, the RO/AMC should additionally 
consider application of 38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (vertebra, fractures 
of, residuals), as in effect prior to 
September 26, 2003.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until she is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


